DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 2, the language “the dependence of the undercut contour changes from one to the other of the adjacent running face contours” in claim 2 is indefinite. Parent claim 1 recites that “the undercut contour depends on the running face contours of the adjacent ones of the at least two cam parts, such that a radial spacing of the undercut contour from the camshaft longitudinal axis is smaller than a smallest one of the adjacent ones of the at least two running face contours.” Based on this, it is unclear what it means for the “dependence” of the undercut contour to change from one running face contour to the other. Based on the language of claim 1, it is dependent on both running face contours.
Regarding claim 3, claim 3 recites that “the undercut profile is constant along the undercut contour”. This language conflicts with the language in claim 1 that “the undercut has an undercut profile with a variable undercut contour along the camshaft longitudinal axis”.
Regarding claim 6, claim 6 recites that “a depth of a smallest spacing from the longitudinal axis of the undercut profile is constant along the undercut contour”. This language conflicts with the language in claim 1 that 
The claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kujas (US 9,046,011 B2).
Regarding claim 1, Kujas discloses a cam for a camshaft, comprising: at least two part cams 11,12 arranged axially behind one another along a longitudinal axis 16 of the camshaft 18, and an undercut 14 between adjacent ones of the at least two part cams, wherein the at least two part cams 11,12 have radially outward-facing running faces with different variable running face contours in a circumferential direction around the camshaft longitudinal axis 16, the undercut 14 has an undercut profile with a variable undercut contour along the camshaft longitudinal axis, and in the circumferential direction around the camshaft longitudinal axis, the undercut contour depends on the running face contours of the adjacent ones of the at 
Regarding claim 4, Kujas discloses the cam according to claim 1, the undercut profile 14 is variable along the undercut contour. See Fig. 3.
Regarding claim 5, Kujas discloses the cam according to claim 1, the undercut profile 14 has an axis of symmetry perpendicular to the undercut contour. See Fig. 2.
Regarding claim 7, Kujas discloses the cam according to claim 1, a depth of a smallest spacing from the longitudinal axis 16 of the undercut profile 14 is variable along the undercut contour. See Fig. 3.
Regarding claim 8, Kujas discloses the cam according to claim 1, the at least two part cams 11,12 and the undercut are formed using a forming technique. See col. 5, lines 26-40.
Regarding claim 9, Kujas discloses the cam according to claim 8, the at least two part cams 11,12 have rounded portions toward their respective side faces. See Fig. 2, part cams 11,12 are rounded at their tops, which is toward their side faces, since the tops are touching the side faces at the edge of the cams.
Regarding claim 10, Kujas discloses the cam according to claim 9, the rounded portions formed using forming technology. See col. 5, lines 32-40.
Conclusion
, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653